1

2

3

4
                                                                       JS-6
5

6

7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   PEDRO NAVARRO,                                  No. 2:20-cv-10387-JAK-JEM
11                    Plaintiff,                     ORDER RE JOINT
12   v.                                              STIPULATION TO DISMISS
                                                     ACTION, WITH PREJUDICE
13   U.S. FOODS, INC. doing Business in              (DKT. 16)
     California as U.S. FOODSERVICE, INC.,
14   and DOES 1 through 50, Inclusive,
15                   Defendants.
16

17         Based on a review of the Joint Stipulation to Dismiss Action, with Prejudice (the
18   “Stipulation” (Dkt. 16)), sufficient good cause has been shown for the requested relief.
19   Therefore, the Stipulation is APPROVED. Pursuant to Federal Rule of Civil Procedure
20   41(a), the above-captioned action is dismissed in its entirety, with prejudice, with each
21   party bearing his or its own costs and attorney’s fees.
22
     IT IS SO ORDERED.
23

24

25   Dated: ______________
             June 15, 2021                  ________________________________
                                            John A. Kronstadt
26                                          United States District Judge
27

28
